Citation Nr: 1648272	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  08-19 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected to service-connected fibromyositis and lumbar strain.

2.  Entitlement to service connection for peroneal neuropathy of the left lower extremity, to include as secondary to service-connected fibromyositis and lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1972 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This matter was previously before the Board in August 2012 and July 2015, when the Veteran's claims were remanded for further development.


FINDINGS OF FACT

1.  The Veteran's current cervical spine disability did not manifest within one year of his separation from service and is not otherwise the result of a disease or injury in service or proximately due to, or aggravated by his service-connected disabilities, to include the service-connected fibromyositis and lumbar strain.

2.  The Veteran's current peroneal neuropathy of the left lower extremity is not the result of a disease or injury in service or proximately due to, or aggravated by his service-connected disabilities, to include the service-connected fibromyositis and lumbar strain.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for entitlement to service connection for peroneal neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in February and May 2007.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All available VA and service treatment records have been associated with the claims file.  VA has provided several examinations regarding the claimed disabilities.  Although the Board deemed prior examinations inadequate because aggravation was not addressed in the context of secondary service connection, the most recent VA examiner in January 2016 adequately addressed direct service connection and causation and aggravation for secondary service connection for both of the claimed disabilities after reviewing an accurate factual history of the claimed disabilities and conducting a clinical examination of the Veteran.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Thus, the Board finds VA has fulfilled its duty to assist with respect to the provision of an examination regarding the claims on appeal.

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In August 2012 and July 2015, the Board remanded this matter for further development because prior VA examiners failed to address aggravation in their opinions regarding secondary service connection.  The Board also directed the Agency of Original Jurisdiction (AOJ) to assist the Veteran with obtaining any outstanding treatment records that may be relevant to his claim.  As previously noted, the most recent VA examiner in January 2016 provided an opinion that addressed aggravation.  The AOJ also made reasonable efforts to assist the Veteran with obtaining outstanding records.  Therefore, all the development actions outlined in the Board's prior remand directives have been completed.
As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. §3.310 (2016).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for a cervical spine disability and left peroneal neuropathy.  Several VA examinations conducted during the appeal period confirm the presence of a current disability with respect to both claims.  The Veteran has been diagnosed as having degenerative joint disease of the cervical spine with right C5-C6 radiculopathy.  The Veteran has also been diagnosed as having left peroneal neuropathy during VA examinations during the appeal period.  Thus, the current disability requirement has been established for both claims on appeal.

The Veteran claims his cervical spine disability is the result of a fall in service when he fell approximately thirty feet from the top of radar tower during his service in Vietnam.  The Veteran has also claimed his cervical spine disability is secondary to his service-connected back disability.  The Veteran also claims his left peroneal neuropathy is secondary to his service-connected back disability.

As noted in the VCAA section above, the Board finds a January 2016 VA examiner provided a probative opinion with respect to the Veteran's service connection claims.  The January 2016 VA examiner considered the Veteran's lay reports regarding the in-service fall and resulting neck injury.  The January 2016 VA examiner determined it was less likely than not the current cervical spine disability is the result of a disease or injury in service, to include the reported fall.  While acknowledging the records related to the initial injury may not be included in the Veteran's service treatment records, to include a reported one-week hospital stay in the Philippines, the January 2016 explained the lack of subsequent complaints or follow-up treatment for neck pain in service indicates an injury significant enough to lead to the current disability was not incurred in service.

The January 2016 VA examiner also determined it was less likely than not that the Veteran's current cervical spine disability was caused or aggravated by his service-connected back disability.  The January 2016 VA examiner explained the service-connected back disability would not cause or aggravate the cervical spine disability, to include degenerative changes and radiculopathy, because the cervical and lumbar spines are unrelated biomechanically.  The January 2016 VA examiner further explained that the lumbar spine has limited effect on the cervical spine.

The opinion of the January 2016 VA examiner regarding the claimed cervical spine disability is supported by the other evidence of record.  Most notably, an October 2006 Narrative Medical Report submitted by the Veteran and prepared by L.F.C., M.D., indicates the Veteran's cervical spine disability was caused by his twenty-six years of service as a letter carrier for the United States Postal Service.  L.F.C., M.D., explained wearing a postal satchel and repetitive movements of the arm led to the cervical spine disability and associated neurological impairment.  The Board acknowledges L.F.C., M.D., provided a second opinion in October 2009 that references the reported fall in service and a possible neck injury; however, L.F.C., M.D., did not provide a nexus opinion regarding the cervical spine in the section labeled "Causal Relationship" in the medical report.  The Board finds this is most likely due to the fact that his earlier opinion in October 2006 links the Veteran's cervical spine disability to the Veteran's service as a letter carrier with the USPS.  A November 2012 VA examiner also indicated the Veteran's service-connected back disability did not cause the claimed cervical spine disability, although he did not specifically address aggravation with regard to secondary service connection.  Consistent with the opinion of the January 2016 VA examiner, the January 2012 VA examiner explained the lumbar spine and cervical spine are not biomechanically related.  Thus, the consensus among both VA and private physicians is that the Veteran's cervical spine disability is not the result of an injury in service or proximately due to, or aggravated by, his service-connected disabilities.

In so much as the Veteran's current cervical spine disability constitutes a chronic disease within the meaning of 38 C.F.R. § 3.309, the Board finds the presumptive provisions of 38 C.F.R. § 3.307(a)(3) relating to chronic diseases are not for application because the evidence does not establish that arthritis manifest within one year of the Veteran's separation from service.  The earliest confirmation of a cervical spine disability is 2002.  At that time, the Veteran was not yet found to have degenerative joint disease of the cervical spine, but rather right C5-C6 radiculopathy standing alone.  Thus, arthritis was not manifest within one year of service.

The Board acknowledges the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology if a chronic disease is diagnosed after separation from service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the record in this case does not establish a continuity of symptomatology.  During the Veteran's first VA examination in February 2007, the Veteran reported he did not remember when he first started experiencing neck pain.  VA treatment records in the 1970s and 1980s include reports of pain affecting multiple joints, but the Veteran never reported he was experiencing neck pain.  Where there is a lack of notation of a medical condition where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist.  See Buczynski v Shinseki, 24 Vet. App. 221, 224 (2011).  Given the Veteran was seeking treatment for pain affecting multiple joints, it would be expected he would report neck pain, if in fact he was experiencing neck pain at that time.  Yet, the first documentation of neck symptomatology is found in 2002, and the Veteran's private provider at that time, L.F.C., M.D., determined the symptoms were the result of the Veteran's post-service career with USPS.

As with the cervical spine disability, the January 2016 VA examiner explained the Veteran's current left peroneal neuropathy is less likely than not caused or aggravated by his service-connected fibromyositis and lumbar strain.  The January 2016 VA examiner explained there is no biomechanical or anatomical relationship between the lumbar spine and the peroneal nerve, leading to a conclusion that the service-connected back disability could not cause or aggravate the claimed left peroneal neuropathy.

The only evidence that links the claimed disabilities to an injury in service or to a service-connected disability are the Veteran's lay statements, which are insufficient to establish his claims.  While the Veteran is competent to report observable symptoms, he does not possess the requisite skill or training to address more complex medical questions such as etiology or causation for the claimed conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran's cervical spine disability requires imaging and nerve conduction studies for diagnosis.  Similarly, left peroneal neuropathy requires nerve conduction studies for diagnosis.  The claimed conditions are simply not the type of conditions for which lay evidence is capable of establishing a nexus.  A conclusory generalized lay statement that injury in service or a service-connected disability caused or aggravated a condition that is not capable of lay observation is insufficient to establish medical etiology or a nexus to service or to a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (2010).

In sum, the preponderance of evidence is against a finding that the claimed disabilities are the result of an injury in service or proximately due to, or aggravated by, the Veteran's service-connected disabilities.  Thus, the benefit-of-the-doubt doctrine does not apply, and the Veteran's service connection claims for a cervical spine disability and left peroneal neuropathy must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected fibromyositis and lumbar strain, is denied.

Entitlement to service connection for peroneal neuropathy of the left lower extremity, to include as secondary to service-connected fibromyositis and lumbar strain, is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


